UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4854


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FURMAN JONES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:12-cr-00024-HMH-3)


Submitted:   April 26, 2013                 Decided:   May 2, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant.  Andrew Burke Moorman, OFFICE OF THE
UNITED   STATES ATTORNEY,  Greenville,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Furman Jones, Jr., pled guilty in accordance with a

written      plea    agreement          to    conspiracy       to     distribute       and    to

possess    with      intent    to       distribute      1000       kilograms     or    more    of

marijuana     and     five    kilograms         or     more    of    cocaine,     21    U.S.C.

§§ 841(a)(1), 846 (2006).                 Jones was sentenced to thirty months

in prison.          He now appeals.              His attorney has filed a brief

pursuant      to     Anders        v.    California,          386     U.S.      738    (1967),

questioning whether the sentence is reasonable but stating that

there are no meritorious issues for appeal.                            Jones has filed a

pro se supplemental brief suggesting that his guilty plea was

invalid and that counsel was ineffective.

              The    United    States          has   moved     to    dismiss     the    appeal

based on Jones’ waiver in his plea agreement of his right to

appeal.      Upon review of the plea agreement and the transcript of

the   Fed.    R.     Crim.    P.    11       proceeding,      we    conclude     that     Jones

knowingly      and    voluntarily 1           waived    his        right   to    appeal       his


      1
       In his informal brief, Jones contends that his guilty plea
and plea agreement are invalid because counsel misinformed him
about the sentence he would receive. At his Fed. R. Crim. P. 11
hearing, Jones swore that: he understood the penalties he faced;
he was satisfied with his attorney; his plea was not the result
of threats or coercion; and he understood his plea agreement,
which identified the penalties for his offense.      There is no
compelling    evidence    to    contradict   these    statements.
Accordingly, Jones’ unsupported claim that he was misinformed
about the sentence he faced provides no reason to invalidate the
guilty plea and plea agreement. See Blackledge v. Allison, 431
(Continued)
                                                2
conviction      and    sentence,     with       the    exception      of   claims   of

ineffective assistance of counsel and prosecutorial misconduct.

Jones’ claim that his sentence is unreasonable falls squarely

within the scope of the waiver. 2                     Accordingly, we grant the

motion   to     dismiss   insofar     as       Jones    seeks   to    challenge     the

reasonableness of his sentence.

              In accordance with Anders, we have reviewed the entire

record for non-waivable meritorious issues and have found none.

We therefore affirm with respect to all issues not encompassed

by the waiver of appellate rights.

              This    court   requires      that      counsel   inform     Jones,   in

writing,   of    his    right   to   petition         the   Supreme   Court   of    the

United States for further review.                If Jones requests that such a

petition be filed, but counsel believes that the petition would

be frivolous, then counsel may move in this court for leave to




U.S. 63, 74 (1977); United States v. Lemaster, 403 F.3d 216,
221-22 (4th Cir. 2005).
     2
       To the extent that Jones claims in his informal brief that
counsel was ineffective for misinforming him about the sentence
he   would   receive,  the  claim   is  not   cognizable  because
ineffectiveness does not conclusively appear on the face of the
record.    See United States v. Benton, 523 F.3d 434, 435 (4th
Cir. 2008).



                                           3
withdraw from representation.   Counsel’s motion must state that

a copy of the motion was served on Jones.



                                              DISMISSED IN PART;
                                                AFFIRMED IN PART




                                4